IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


CITY OF ALLENTOWN                                      : No. 682 MAL 2015
                                                       :
                                                       :
                 v.                                    : Petition for Allowance of Appeal from
                                                       : the Order of the Commonwealth Court
                                                       :
INTERNATIONAL ASSOCIATION OF                           :
FIRE FIGHTERS LOCAL 302                                :
                                                       :
-------------------------------------------------      :
                                                       :
INTERNATIONAL ASSOCIATION OF                           :
FIRE FIGHTERS LOCAL 302                                :
                                                       :
                 v.                                    :
                                                       :
CITY OF ALLENTOWN                                      :
                                                       :
                                                       :
PETITION OF: INTERNATIONAL                             :
ASSOCIATION OF FIRE FIGHTERS                           :
LOCAL 302


                                                    ORDER



PER CURIAM

         AND NOW, this 3rd day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner are:

   (1)    Whether the Commonwealth Court erred when it reversed the trial court and
          held that an Act 111 arbitration award that set a minimum number of firefighters
          on duty per shift should be vacated because the number of firefighters on duty
          per shift, which is rationally related to the terms and conditions of employment
          of the firefighters since it is a safety issue, unduly infringes upon the exercise of
          an employer’s managerial responsibilities?

   (2)    Whether the Commonwealth Court erred when it reversed the trial court and
          held that an Act 111 arbitration award that set a minimum number of firefighters
        on duty per shift should be vacated because the number of firefighters on duty
        per shift unduly infringes upon the exercise of an employer’s managerial
        responsibilities when there was no evidence of any undue infringement
        presented to the Act 111 panel?


Justice Eakin did not participate in the consideration or decision of this matter.




                                    [682 MAL 2015] - 2